Citation Nr: 1115821	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  07-30 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cause of death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1975 to February 1991.  The appellant claims as the surviving spouse.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2006 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has appealed the denial of service connection for the cause of death.  The Veteran died in March 2006.  The immediate cause of death was listed as non small cell carcinoma of the lung.  Chronic obstructive pulmonary disease (COPD) and emphysema were listed other significant conditions contributing to death.  The appellant has asserted that the Veteran's exposure to asbestos in service caused his death.  

In her January 2008 VA Form 9, the appellant requested a hearing.  Specifically, she requested "a hearing at the local/regional office."  She was scheduled for an informal conference or hearing in February 2008.  

In a June 2008 addendum to the VA Form 9, the appellant again expressed interest in a hearing.  She related that although she appeared for a hearing at the RO on the appointed date and time, a hearing was not held but rather she was asked to sign a paper and dismissed.  The appellant stated that it was her desire to attend the hearing and that she was unsure if her interests were protected by her not appearing before the hearing officer.  Although in March 2011 the appellant's representative related that the appellant requested a local hearing but that such was waived in lieu of a VA examination/opinion, the record indicates that the appellant still desires a hearing before an officer.  Based on her statements, it appears that she was unsure of what she signed in February 2008 and that she still desired a hearing.  In light of the appellant's request for a hearing, this case is remanded.  

Accordingly, the case is REMANDED for the following action:

The appellant is to be scheduled for a hearing.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

